Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 3 is cancelled.
Claims 14-16 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2020/0098793) in view of AN et al (US Pub 2020/0267838) and ZHAI (US Pub 2018/0145278).

	Kim discloses an organic light emitting display device, (fig. 1; display device 1) comprising: an organic light emitting display panel including a plurality of sub pixels; (par 0055; discloses display area DA may include a plurality of pixels and may display images therein; par 0082; discloses  the emissive layer 195 may be an organic emissive layer including an organic light-emitting material, and the light-emitting element 190 may be an organic light-emitting element) a touch panel disposed on the organic light emitting display panel; (see fig. 1; substrate 201; par 0088; discloses  The opposing substrate 201 (e.g., the second substrate) may be opposed to the display panel 101. The opposing substrate 201 may include a second base substrate 211 and may further include a touch element layer 231) a first flexible circuit film disposed on one side of the organic light emitting display panel, and configured to be bent toward a bottom surface of the display panel; (see fig. 1; flexible circuit film 501; par 0104; discloses the second pad portion 171 may be connected to the second flexible circuit film 501; par 0104; discloses each of the first to third flexible circuit films 401 to 601 may be bent toward the rear face of the display panel 101 and coupled to it) a second flexible circuit film disposed on one side of the touch panel, and configured to be bent toward the bottom surface of the display panel; (fig. 1; flexible circuit film 601; par 0104; discloses  the third flexible circuit film 601 may be connected to a touch pad portion 271 of the opposing substrate 201; par 0104; discloses each of the first to third flexible circuit films 401 to 601 may be bent toward the rear face of the display panel 101 and coupled to it) and a third flexible circuit film disposed on one side of the organic light emitting display panel, and configured to be bent toward the bottom surface of the display panel, (see fig. 1; flexible circuit film 401; par 0104; discloses the first pad portion 170 of the display panel 101 may be connected to the first flexible circuit film 401; par 0104; discloses each of the first to third flexible circuit films 401 to 601 may be bent toward the rear face of the display panel 101 and coupled to it); wherein the third flexible circuit film and the second flexible circuit film are disposed on a first side of the organic light emitting display panel, (see fig. 1; discloses second flexible circuit film 601 and third flexible circuit film 401 are disposed on one side of the display panel 101) the first flexible circuit film is disposed on a second side of the organic light emitting display panel opposite to the first side,(see fig. 1; discloses first flexible circuit film 501 disposed on opposite side of the display panel 101);
	Kim doesn’t expressly disclose a support member disposed below the organic light emitting display panel and formed of a metal material; the first flexible circuit film, the second flexible circuit film, and the third flexible circuit film are bent toward the bottom surface of the support member so as to stabilize a low potential voltage;
 wherein the first flexible circuit film, the second flexible circuit film, and the third flexible circuit film are grounded to the support member;
	An discloses an electronic device including an integrated ground structure where  An discloses a support member disposed below the organic light emitting display panel and formed of a metal material; (see fig. 8; conductive members 415, 416 positioned below the display panel 413; par 0088; discloses  the conductive members 415 and 416 formed of metal plates may reinforce the rigidity of the electronic device 400, shield ambient noise, and dissipate heat from nearby components ) the first flexible circuit film, the second flexible circuit film, and the third flexible circuit film are bent toward the bottom surface of the support member; (see fig. 8; discloses flexible film 4172 connected to touch panel 417 and flexible circuit 4134 connected to display panel 413 are bent toward the bottom surface of the conductive film 415, 416;) wherein the first flexible circuit film, the second flexible circuit film, and the third flexible circuit film are grounded to the support member (par 0090; discloses  the pair of conductive members 415 and 416 may be electrically connected to a ground of the electronic device 400 to prevent and/or reduce a failure such as a flickering phenomenon in the display 410 due to ambient noise; par 0091; discloses the flexible circuit film 4134 is connected to the conductive member 415 via a first FPCB 4131; par 0107; discloses the flexible circuit film 4174 connected to conductive member 416 via a second FBCB 4171 );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to dispose a conductive member below the display and connect the first, second and third flexible circuit films to the conductive member where the conductive member is electrically grounded as disclosed by An in order to increase rigidity of the display device while preventing and/or reducing a failure such as a flickering phenomenon in the display 410 due to ambient noise;
	Kim as modified by An don’t expressly disclose a low potential voltage line disposed on the organic light emitting display panel to supply a low potential voltage to the plurality of sub pixels, wherein the first flexible circuit film and the third flexible circuit film are electrically connected to the low potential voltage line; the low potential voltage is applied to the low potential voltage line via the first and third flexible circuit films to stabilize the low potential voltage;
In the same field of endeavor, ZHAI discloses a display panel and a display device where a low potential voltage line disposed on the organic light emitting display panel to supply a low potential voltage to the plurality of sub pixels, wherein the first flexible circuit film and the third flexible circuit film are electrically connected to the low potential voltage line; the low potential voltage is applied to the low potential voltage line via the first and third flexible circuit films to stabilize the low potential voltage (fig. 7; low-potential power line 242; par 0043; discloses  the power line in the present embodiment is a low-potential power line 242, and one end of the low-potential power line 242 is electrically connected with a low-potential power interface on the flexible circuit board 5. The low-potential power line 242 provides a low-potential power Vee for the organic light-emitting unit of the light-emitting element layer. As shown in FIG. 2 and FIG. 7, the flexible display panel in the present embodiment further includes a the cathode 221 with a undivided surface covering the display area, the low-potential power line 242 is located in the border area and surrounds the display area. The low-potential power line 242 directly contacts the cathode 221, and provides the low-potential power Vee for the organic light-emitting unit of the light-emitting element layer by the cathode 221);
 Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by An to form a low potential power line on the display panel which is supplied with low potential voltage  as disclosed by ZHAI in order to reduce the resistance of the low-potential power line, improves the electrical conductivity of the low-potential power line, and thus reduces the IR-drop on the low-potential power line, such that the organic light-emitting unit close to the lower border area and the organic light-emitting unit close to the upper border area tend to have uniform brightness, thereby improving display effect of the entire picture.

With respect to claim 2, Kim as modified by An and ZHAI discloses wherein the first flexible circuit film, the second flexible circuit film, and the third flexible circuit film are electrically connected (Kim; see fig. 2; discloses the first flexible circuit film 411 is connected to second flexible circuit film via connectors 651 and 451 and the third flexible circuit film 511 is connected to first flexible circuit film 411 via connectors 452, 551).


With respect to claim 4, Kim as modified by An and ZHAI discloses further comprising: a first printed circuit board connected to the first flexible circuit film, and including a driving circuit configured to supply the low potential voltage to the low potential voltage line; (An; par 0092; discloses  the display panel 413 may be electrically connected to the first PCB 421 through a first electrical connection member 4211 connected from the first FPCB 4131 to the first PCB 421. For example, the first electrical connection member 4211 may be an FPCB containing a connector therein. In another embodiment, the first FPCB 4131 may be directly connected to the first PCB 421 through a separate conductive connector. In an embodiment, the first electrical connection member 4211 may be used for delivery of a control signal between the first PCB 421 and the display panel 413 and may include a ground wiring path; par 0080; discloses On the first and second PCBs 271 and 272, electronic components for implementing various functions of the electronic device 200 may be mounted) and a second printed circuit board connected to the second flexible circuit film, and including the driving circuit configured to supply a touch signal to the touch panel, (An; par 0108; discloses the touch panel 417 may be electrically connected to the second PCB 422 through a second electrical connection member 4221 connected from the second FPCB 4171 to the second PCB 422 disposed on the rear surface of the second supporting member 430; par 0080; discloses On the first and second PCBs 271 and 272, electronic components for implementing various functions of the electronic device 200 may be mounted) wherein the first printed circuit board and the second printed circuit board are electrically connected to the support member (An; par 0093; discloses  the second conductive member 416 is electrically connected to the ground of the first PCB 421 through the conductive tape 435, the second conductive portion 433 of the supporting member 430, the conductive connector 434, the second PCB 422, the wiring member 440, and the first PCB 421);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by An and ZHAI to dispose the driving circuits on a PCB and connect the display panel and the touch panel to the PCB via the first and second flexible circuit films as disclosed by AN in order to move the driving components away from the display panel and touch panel and hence allowing to achieve a narrow non-display region for the display device.

With respect to claim 5, Kim as modified by An and ZHAI discloses further comprising: a first conductive adhesive member bonding the first printed circuit board and the support member (AN; fig. 8; discloses first printed circuit board 421 bonded to the conductive member 415 via a conductive tape 4133); and a second conductive adhesive member bonding the second printed circuit board and the support member (AN; fig. 8; discloses second printed circuit board 422 bonded to the conductive member 416 via a conductive tape 4173);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by An and ZHAI to bond the printed circuit board to the conductive member via conductive tape as disclosed by An in order to securely attach the printed circuit boards to the conductive member while electrically connected them such that printed circuit boards are grounded.

With respect to claim 6, Kim as modified by An and ZHAI discloses further comprising: a first conductive fiber tape attached to cover at least a part of the second printed circuit board and the third flexible circuit film, so that the second printed circuit board and the third flexible circuit film are in contact with the bottom surface of the support member (AN; see fig. 8; discloses the conductive tape 4173 covers a portion of the printed circuit board 422 and flexible printed circuit 4171 and bonds them to the bottom surface of the conductive member 416).

With respect to claim 7, Kim as modified by An and ZHAI discloses wherein the first conductive fiber tape is in contact with the second printed circuit board, the third flexible circuit film, and the support member to be electrically connected (AN; par 0108; discloses he second conductive member 416 may have a ground structure that is electrically connected to the ground of the first PCB 421 through the conductive tape 4173, the second FPCB 4171 connected to the touch panel 417, the second electrical connection member 4221, the second PCB 422, and a wiring member);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by An and ZHAI to electrically grounded the printed circuit board and flexible printed circuits films to the conductive member as disclosed by An in order to prevent and/or reduce a failure such as a flickering phenomenon in the display 410 due to ambient noise;

	With respect to claim 8, Kim as modified by An and ZHAI discloses wherein the third flexible circuit film includes: a flexible base layer, a first thin film line disposed on one surface of the flexible base layer to face the bottom surface of the support member during the bending, a second thin film line disposed on another surface of the flexible base layer, (Kim; par 0105; discloses the first flexible circuit film 401 may be flexible and may be bent in the second direction Y. The first flexible circuit film 401 may include a first base film 411 having insulation properties; par 0106; discloses he first flexible circuit film 401 may receive a driving signal for driving the display panel 101 from an external circuit through a signal line (not shown) and may transmit the driving signal to the driving transistor 130; i.e the flex circuit films comprises sing lines) and an insulating layer covering at least a part of the second thin film line, (AN; par 0107; discloses he second FPCB 4171 may have a conductive region that is exposed, at least in part, and then attached and electrically connected to the second conductive member 416; i.e some parts are not exposed and are insulated) the first thin film line is in direct contact with the support member, and the first conductive fiber tape is attached to the second thin film line and the bottom surface of the support member (An; see fig. 8; discloses one side of the flexible printed circuit films 4134, 4174 is connected to the conductive member 415, 416 and other side of the  he flexible printed circuit films 4134, 4174 is connected to the respective circuit boards 421, 422).

	With respect to claim 14, Kim as modified by AN and  ZHAI  discloses wherein the low potential voltage line is disposed on the organic light emitting display panel in a closed loop surrounding the plurality of sub pixels (ZHAI; par 0043; discloses the low-potential power line 242 is located in the border area and surrounds the display area ).

	With respect to claim 15, Kim as modified by AN and  ZHAI  discloses wherein an end portion of the first flexible circuit film is disposed on an upper surface of the organic light emitting display panel, wherein an end portion of the second flexible circuit film is disposed on an upper surface of the touch panel, and wherein an end portion of the third flexible circuit film is disposed on the upper surface of the organic light emitting display panel (Kim; fig. 1; discloses the first flexible film 501 and third flexible film 401 are connected to the display panel 101 and the second flexible film 601 is connected to the touch panel 201).

	With respect to claim 16, Kim as modified by AN and  ZHAI  discloses wherein the third flexible circuit film is connected to the second flexible circuit film via a second printed circuit board, (Kim; see fig. 2 discloses the second flexible circuit film 611 is connected to the third flexible circuit film 411via connectors 651, 451) and wherein the second printed circuit board is configured to supply a touch signal to the touch panel (par 0104; discloses the third flexible circuit film 601 may be connected to a touch pad portion 271 of the opposing substrate 201).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2020/0098793) in view of AN et al (US Pub 2020/0267838), ZHAI (US Pub 2018/0145278), and Yamaguchi et al (US Pub 2009/0310057).

	With respect to claim 9, Kim as modified by AN and  ZHAI  discloses connecting the printed circuit board using conductive tape such that printed circuit board is grounded to the conductive member (AN; par 0108);
Kim as modified by AN and  ZHAI don’t expressly disclose a second tape attached to the second printed circuit board and the support member; 
In the same field of endeavor, Yamaguchi discloses a display device with a second tape attached to the second printed circuit board and the support member; 
 (par 028; discloses As illustrated in FIGS. 3, 5, and 6, the second tape 9 is attached to the surface 42 of the back plate 4 and to the FPC board 52 to close the through-hole 41 and to fix the FPC board 52 to the back plate 4);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by AN and  ZHAI to connect the printed circuit board to the conductive member via one or more conductive tape as disclosed by Yamaguchi in order to securely connect the printed circuit board with the conductive member.

	With respect to claim 10, Kim as modified by AN, ZHAI and Yamaguchi discloses wherein the second conductive fiber tape is continuously disposed to cover a part of a bottom surface and a side surface of the second printed circuit board and a part of the bottom surface and a side surface of the support member (Yamaguchi; see fig. 3; discloses the second tape 9 covers bottom surface and side surface of the flexible circuit 52 and cover the bottom surface and side surface of the back plate 4).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2020/0098793) in view of AN et al (US Pub 2020/0267838), ZHAI (US Pub 2018/0145278), Yamaguchi et al (US Pub 2020/0100362) and Kang et al (US Pub 2009/0310057).

With respect to claim 11, Kim as modified by AN, ZHAI and Yamaguchi wherein the support member includes a plate top disposed below the organic light emitting display panel and a plate bottom disposed below the plate top, (An; see fig. 8; discloses a polymer member 414 disposed under the display panel 413 and conductive member 415, 416 disposed under the polymer member 414);
Kim as modified by AN, ZHAI and Yamaguchi the second conductive fiber tape is in contact with a part of a bottom surface, a side surface, and a top surface of the plate bottom, and is in contact with a part of a side surface and a top surface of the plate top;
In the same field of endeavor, Kang discloses an adhesive tape for connecting printed circuit board to the rear surface of the cover bottom; Kang discloses the adhesive tape cover the top surface, side surface and the bottom surface of the display device which includes display panel 110; support main 130 and pcb 117 and cover bottom 150 (see fig. 2; par 0078-0079; discloses  the adhesive tape 200 is attached and fixed to the upper surface and the side surface of the liquid crystal panel 110, the side surface of the support main 130, and the rear surface of the cover bottom 150 through the adhesive material layer 203 of FIG. 3. the adhesive tape 200 covers and protects the printed circuit board 117, which is bent toward the side surface of the support main 130 or the rear surface of the cover bottom 150, from the outside.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by AN, Zhai and Yamaguchi to dispose the second adhesive tape to cover the different layers of the display panel  from the top surface to the side surface and back surface as disclosed by Kang in order to securely put the different layers of the display panel together while securing the printed circuit board to the back surface of the support member (i.e. the conductive member).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2020/0098793) in view of AN et al (US Pub 2020/0267838), ZHAI (US Pub 2018/0145278) and  Kim (US Pub 2016/0205391) referred to as Kim 391.

With respect to claim 12, Kim as modified by AN and ZHAI further comprising: a plate disposed below the support member; (An; see fig. 8; support plate 430) and a first conductive fiber tape attached to cover at least a part of the second printed circuit board and the third flexible circuit film, so that the second printed circuit board and the third flexible circuit film are in contact with a bottom surface of the plate (AN; see fig. 8; discloses a adhesive 4173 cover parts of the printed circuit board 422 and flexible printed circuit film 4171 and the printed circuit board and the flexible circuit 4221 are connected to the bottom surface of the plate 430);
Kim as modified by AN and ZHAI don’t expressly disclose the plate is a carbon plate;
In the same field of endeavor, Kim 391 discloses a support plate comprising carbon fiber (see par 0218; discloses  For example, in this embodiment, the support member 514 may include reinforced plastic, such as carbon fiber reinforced plastic (CFRP) and glass fiber reinforced plastic (GFRP). As a result, the support member 514 may exhibit lightweight and flexibility, which are achieved through the use of plastic, and high strength, elasticity, and wear resistance, which are achieved through the use of various fiber type reinforcement materials. The support member 514 may include a single composite material layer or a plurality of stacked composite material layers to provide high strength.)
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by AN and ZHAI to form the plate comprising carbon fiber as disclosed by Kim 391 in order to achieve a lightweight yet high strength support member.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2020/0098793) in view of AN et al (US Pub 2020/0267838), ZHAI (US Pub 2018/0145278),  Kim (US Pub 2016/0205391) referred to as Kim 391 and Kang et al (US Pub 2009/0310057).

	With respect to claim 13, Kim as modified by AN, ZHAI and Kim 391 don’t expressly disclose further comprising: a second conductive fiber tape continuously disposed to cover a part of the second printed circuit board, a part of the carbon plate, and a part of the support member to electrically connect the second printed circuit board to the support member and the carbon plate;
In the same field of endeavor, Kang discloses an adhesive tape for connecting printed circuit board to the rear surface of the cover bottom; Kang discloses the adhesive tape cover the top surface, side surface and the bottom surface of the display device which includes display panel 110; support main 130 and pcb 117 and cover bottom 150 (see fig. 2; par 0078-0079; discloses  the adhesive tape 200 is attached and fixed to the upper surface and the side surface of the liquid crystal panel 110, the side surface of the support main 130, and the rear surface of the cover bottom 150 through the adhesive material layer 203 of FIG. 3. the adhesive tape 200 covers and protects the printed circuit board 117, which is bent toward the side surface of the support main 130 or the rear surface of the cover bottom 150, from the outside.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by AN, ZHAI and Kim 391 to dispose the second adhesive tape to cover the different layers of the display panel  from the top surface to the side surface and back surface as disclosed by Kang in order to securely put the different layers of the display panel together while securing the printed circuit board to the back surface of the support member (i.e. the conductive member).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to new reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/16/2022